DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
Examiner’s Note
Based on the current set of claims, claim 34, which is currently withdrawn, provides a limitation which is identical to a limitation found in claim 16.  Therefore, upon reconsideration for rejoinder, there would be a 35 USC 112(d) issue because claim 34 would be in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 35-49 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-207544 A (hereinafter “Shigemichi”) with a machine translation (submitted on 4 February 2020) being used as the English language equivalent translation, and further in view of JP 2009-062474 A (hereinafter “Ichiro”) with a machine translation (submitted on 27 March 2020) being used as the English language equivalent translation.Regarding claims 16, 35, 36 and 38 	Shigemichi teaches a flat-plate shaped prepreg substrate comprising a plurality of layers, where each layer includes reinforcing fibers arranged unidirectionally, and a plurality of lines comprising intermittent notches are formed in the direction crossing the reinforcing fibers on its entire surface.  All the reinforcing fibers are divided substantially by the notches (at least partially cut). The lengths L of the fibers are 10-100 mm (which falls within and overlaps the claimed ranges for the fiber lengths of the layer shaped body α and the flowable shaped body β, respectfully), and the volume ratio Vf of the fibers is 45-65% (which is identical to and overlaps the claimed ranges for the volume ratio Vf of the fibers of the layer shaped body α and the flowable shaped body β, respectfully) (abstract; and paragraphs [0016] – [0020], and [0064]), which corresponds to the claimed features requiring a layer shaped body α and a layer shaped body β laid one on the other or side by side, where the layer shaped body α has one or more plies of incised prepreg A each containing unidirectionally oriented reinforcement fibers, account for a fiber volume fraction of 45% to 65%, and are at least partly cut by a plurality of incisions to a fiber length of 10 to 300 mm, and the layer shaped body β having one or more plies of base material B each containing reinforcement fibers with a fiber length of 25 to 50 mm.  Shigemichi also teaches the layers (incised prepreg A and base material B) are impregnated with a resin composition (paragraph [0022]).  Shigemichi teaches the prepreg base material has good fluidity and molding flowability (paragraph [0001]), which corresponds to the claimed flowable layer shaped body β. 	Shigemichi teaches at least two layers, each having unidirectionally oriented Regarding claims 16, 39 and 40 	Shigemichi teaches a flat-plate shaped prepreg substrate comprising a plurality of layers, where each layer includes reinforcing fibers arranged unidirectionally, and a plurality of lines comprising intermittent notches are formed in the direction crossing the reinforcing fibers on its entire surface.  All the reinforcing fibers are divided substantially by the notches (at least partially cut). The lengths L of the fibers are 10-100 mm, and the volume ratio Vf of the fibers is 45-65% (abstract; and paragraphs [0016] – [0020], and [0064]), which corresponds to the claimed features requiring a layer shaped body α and a layer shaped body β laid one on the other or side by side, where the layer shaped body α has one or more plies of incised prepreg A each containing unidirectionally oriented reinforcement fibers impregnated with a resin composition, account for a fiber volume fraction of 45% to 65%, and are at least partly cut by a plurality of incisions to a fiber length of 10 to 300 mm, and the layer shaped body β having one or more plies of base material B being an incised prepreg B each containing reinforcement fibers impregnated with a resin composition with a fiber length of 10 to 300 mm produced by preparing a prepreg containing unidirectionally oriented reinforcement fibers  	Shigemichi teaches a plurality of cut prepregs may be stacked on each other where the fiber direction orientations are the same (paragraph [0054]), which corresponds to base material B containing a plurality of unidirectionally paralleled reinforcement fiber bundles. 	In addition, Shigemichi teaches an embodiment where a first cut prepreg substrate (incised prepreg B) is stacked on a second cut prepreg substrate (incised prepreg A) (paragraph [0054]) (paragraph [0054]).  As previously noted, Shigemichi teaches the prepregs are made from unidirectionally oriented fibers impregnated with a resin composition, where all fibers are cut by making a plurality of notches (incisions) (paragraphs [0007], [0018], [0022], and [0025]).	Shigemichi does not explicitly teach the number of fibers in a reinforcement fiber bundle in the base material B is larger than the number of fibers in a reinforcement fiber bundle in the incised prepreg A. 	Ichiro teaches a molding material having good fluidity and exhibiting good dynamic physical properties on molding, which includes a unidirectionally oriented chopped fiber bundle integrated with a matrix resin (abstract).  Ichiro teaches a number of reinforcing fibers changes from one part of the material to another (paragraph [0032]).  Ichiro teaches by continuously changing the number of reinforcing fibers a Regarding claims 37, 41 and 44 	In addition, Shigemichi teaches a fiber-reinforced plastic is made from at least two layers (of the aforementioned prepreg substrates) laminated together in different orientations (paragraph [0020]), which corresponds to an embodiment where at least three different groups of layers (which read on both of claimed layer shaped body α and Regarding claims 42, 43 and 45-49 	In addition, Shigemichi teaches at least two layers, each having unidirectionally oriented fibers, are laminated together where the orientations of the fibers in the adjacent layers are in different directions (paragraph [0047]), which corresponds to at least one or all the layer shaped body α and/or layer shaped body β contains two or more incised prepreg A and/or incised prepreg B plies, respectfully, that are stacked such that the reinforcement fibers in these plies are oriented in different directions.
Response to Arguments
Applicant’s arguments, see page 5, filed 7 October 2020, with respect to the rejection of claims 16 and 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 16 and 22 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 7 October 2020 have been fully considered but they are not persuasive.  	The applicant argued it would not have been obvious to modify the relationship of the number of fibers in the reinforcement fiber bundles as recited in claim 16.  However, this portion of the argument does not make sense, it appears the applicant is attempting to convey the point that the combination is not obvious because the art does not teach the number of fibers in a reinforcement fiber bundle in the base material B is larger than the number of fibers in a reinforcement fiber bundle in the incised prepreg A; however, a change most certainly must result in the number of fibers in a reinforcement fiber bundle in the base material B being larger or smaller than the number of fibers in a reinforcement fiber bundle in the incised prepreg A.  Therefore, the examiner is taking the position that this portion of Ichiro anticipates (infers) such a limitation because a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). 	The applicant argued the combination of Shigemichi and Ichiro fail to disclose the stretching ratio achieved by the applicant.  This argument is not commensurate in scope with the claims because the claims do not require any particular type of stretching ratio for the instantly claimed base material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783